Proceeding, pursuant to article 78 of the Civil Practice Act and section 267 of the Town Law, to review a determination of the board of zoning and appeals of the Town of North Hempstead granting (1) an application for a permit to construct a swimming pool and an accessory building in a “Residence A” district, (2) an exception to the requirements of section 280-a of the Town Law and (3) a variance of provisions in the controlling ordinance as to depth of the pool, front yard setback and percentage of building area. The appeal is from an order dismissing the petition and confirming the determination. Order unanimously affirmed, with one bill of $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ.